                                                      19-10630 TMD-NTC




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

   In re:    Glenn Philip Smith                                          ) Case Number: 19-10630
                                                                         ) Chapter 13 Proceedings
                   Debtor.                                               ) Judge Jessica E. Price Smith

                  NOTICE OF TRUSTEE’S MOTION TO DISMISS CASE FOR
                     FAILURE TO COOPERATE WITH THE TRUSTEE

       Lauren A. Helbling, the Chapter 13 Bankruptcy Trustee, has filed papers with the court to dismiss
your case.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)

       If you do not want the court to dismiss your case, or if you want the court to consider your views on
the motion, then on or before November 25, 2020, you or your attorney must:

        1.      File a written response, explaining your position, at

                U.S. Bankruptcy Court
                Howard M. Metzenbaum
                201 Superior Avenue
                Cleveland, Ohio 44114

       If you mail your response to the court for filing, you must mail it early enough so that the court will
receive it on or before the date stated above.

        2.      Mail a copy to:

                Lauren A. Helbling, Chapter 13 Bankruptcy Trustee
                200 Public Square, Suite 3860
                Cleveland, Ohio 44114-1401

        If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting that relief without a hearing.

                                                                         /S/ Lauren A. Helbling
                                                                         LAUREN A. HELBLING (#0038934)
                                                                         Chapter 13 Trustee
                                                                         200 Public Square, Suite 3860
                                                                         Cleveland OH 44114-2321
                                                                         Phone (216) 621-4268      Fax (216) 621-4806
                                                                         ch13trustee@ch13cleve.com




   19-10630-jps       Doc 51      FILED 11/04/20              ENTERED 11/04/20 14:33:45                   Page 1 of 2
                                   CERTIFICATE OF SERVICE

I certify that on November 4, 2020 a true and correct copy of this Notice of Trustee’s Motion to Dismiss
Case was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on the
Court's Electronic Mail Notice List:

       William J. Balena, Esq., on behalf of Glenn Philip Smith, Debtor, at docket@ohbksource.com

And by regular U.S. mail, postage prepaid, on:

       Glenn Philip Smith, Debtor, at 102 Harvard Avenue, Elyria, OH 44035


                                                 /S/ Lauren A. Helbling
                                                 LAUREN A. HELBLING (#0038934)
                                                 Chapter 13 Trustee
                                                 200 Public Square, Suite 3860
                                                 Cleveland OH 44114-2321
                                                 Phone (216) 621-4268      Fax (216) 621-4806
                                                 ch13trustee@ch13cleve.com




   19-10630-jps     Doc 51     FILED 11/04/20        ENTERED 11/04/20 14:33:45         Page 2 of 2
